PER CURIAM.
. Evelyn Addison appeals her judgments and sentences for aggravated assault, resisting a merchant, and felony petit theft. We affirm all of the convictions. We affirm the sentence for resisting a merchant and the ten-year habitual offender sentence for aggravated assault. On the State’s confession of error, we reverse the habitual offender sentence for felony petit theft. See Ridley v. State, 702 So.2d 559 (Fla. 2d DCA 1997). On remand, the trial court must use a revised scoresheet to resentence Ms. Addison for the felony pet-it theft.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur,